
	
		I
		112th CONGRESS
		2d Session
		H. R. 5880
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2012
			Mr. Runyan introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To extend the authority of the Secretary of Veterans
		  Affairs to enter into contracts with private physicians to conduct medical
		  disability examinations.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Disability Examination Access
			 Improvement Act.
		2.Authority for the
			 performance of medical disability examinations by contract
			 physiciansSection 704(c) of
			 the Veterans Benefits Act of 2003 (38 U.S.C. 5101 note) is amended by striking
			 December 31, 2012 and inserting December 31,
			 2017.
		
